



Exhibit No. 10(q)*


SEPARATION AND NON-DISPARAGEMENT AGREEMENT AND GENERAL RELEASE






TO:        Heather Passe


FROM:        Regis Corporation            


DATE:        February 28, 2017


Please read this document carefully. You are giving up certain legal claims that
you might have against Regis Corporation by signing this Agreement. You are
advised to consult an attorney before signing this Agreement.


This Separation and Non-Disparagement Agreement and General Release
(“Agreement”) is between Heather Passe (“you” or “your” or “Employee”) and Regis
Corporation (“Regis” or “Company” or “Corporation”) collectively, the “parties”.
This Agreement sets out the terms of your separation from Regis. The term
“Regis” includes Regis Corporation, Regis Corp., Regis, Inc., and any and all
subsidiaries, affiliates, predecessors, successors and/or assigns. Under this
Agreement, Regis will provide you with certain benefits as set forth in the
Employment Agreement made by and between Regis Corporation, a Minnesota
corporation and Heather Passe as of August 31, 2012. Such benefits will be
provided in exchange for your Agreement to the terms set forth below including,
but not limited to, waiving and releasing certain past or present legal claims
you may have against Regis. Except as provided and/or modified herein, this
Agreement incorporates all terms of the Employment Agreement made by and between
Regis Corporation, a Minnesota corporation, and Heather Passe as of August 31,
2012 including any terms which may not be specifically referenced in this
Agreement dated February 28, 2017.


TERMS OF AGREEMENT


1.
Termination. Regis has terminated your employment effective on February 28, 2017
(“Departure Date”).



2.
Payments Upon Termination.



a.
Whether or not you sign this Agreement, Regis will pay you:



1)
All wages you have earned through and including February 28, 2017; and



2)
Your accrued but unused PTO benefit.



By signing this Agreement, you agree that you have already been paid all of
these sums, specifically including all of your wages and PTO benefits due to you
as a result of your employment with Regis and that no other sums are due to you
as a result of your employment with Regis except as set forth below in
paragraphs 2.b.1), 2) and 3).


b.    In addition to the payments set forth in 2.a.1) and 2), Regis shall pay
you:


1)
Any medical expenses incurred under the ExecMed Program that are incurred on or
before the Departure Date, which reimbursements shall be made in the normal
course upon timely presentation of claims;



2)
Reimbursement for all necessary business expenses you have incurred through the
Departure Date, if any, for which you seek reimbursement. Any such request for



1

--------------------------------------------------------------------------------





reimbursement must be submitted by March 15, 2017 to comply with Regis’ policies
regarding reimbursement requests and be directed to Debbie Mueller, Regis Corp.,
7201 Metro Boulevard, Minneapolis, MN 55439. Thereafter, you agree that you will
be ineligible for further expense reimbursement from Regis, unless otherwise
required by law. Upon submission of your timely request for reimbursement, Regis
will reimburse you for all necessary business expenses you incurred pursuant to
the Company’s regular business practices; and


3)
All compensation accrued as of the date of your termination under each plan or
program of the corporation in which you may be participating at the time of
termination in accordance with the terms of such plan or program, including but
not limited to the Executive Retirement Savings Plan, the Regis Individual
Secured Retirement Plan (the “Post-Tax Plan”), and the Long-Term Incentive plans
and equity awards thereunder. This Agreement has no effect on such plans, and
the amount to which Employee is entitled under the foregoing is subject to each
plan’s terms and conditions. For sake of clarity, “all compensation accrued as
of the date of your termination under each plan or program of the corporation”
shall specifically include Employee’s contributions and all matching
contributions made by Regis to the Executive Retirement Savings Plan and/or the
Regis Individual Secured Retirement Plan. In addition, all unvested portions of
Employee’s Restricted Stock Units and Stock Appreciation Rights will be
accelerated in accordance with the policy for involuntary terminations without
cause adopted by the Compensation Committee in January 2017 and your AST stock
account shall be updated to reflect this change no later than ten (10) days
after February 28, 2017. Further, Regis shall compensate you in cash for the
value of the Fiscal 2014 and Fiscal 2015 performance-based restricted stock
units (“PSUs”) which you have earned but are not yet vested by their terms. You
will receive this as an additional cash payment based on the closing stock price
on February 28, 2017, less all applicable taxes and withholdings and this
payment shall be made to you no later than five (5) days after you sign the
Agreement and applicable rescission periods have expired or five (5) days after
February 28, 2017, whichever occurs later.



c.
Severance Payment. Subject to Employee signing and not revoking this Agreement,
to include a Release of all Claims, and the Employee remaining in strict
compliance with the terms of this Agreement and any other written agreements
between Regis and Employee, you shall be entitled to receive the following
amount as severance pay subject to such amounts being reduced as provided for in
the Employment Agreement entered into between Employee and Regis Corporation on
August 31, 2012, except as provided and/or modified herein. In exchange for the
General Release set forth below, Regis agrees to provide:



1)
The amount of Three Hundred Seventy-Five Thousand and 00/100 Dollars
($375,000.00) which is the equivalent of one times your base salary as of the
date of your termination. This amount shall be paid in a single lump sum
following the expiration of the rescission periods referred to in paragraphs 10,
11 and 12 and on the first payroll date that is more than sixty (60) days after
the Date of Termination. This payment shall be subject to statutory payroll
deductions and other legally required withholdings; no deductions or
withholdings will be made for contributions to employment plans such as 401(k)
or any employee stock purchase plan or for any insurance coverage, including,
but not necessarily limited to health and dental insurance coverage. Regis shall
issue an IRS Form W-2 for the full amount of this payment.



Pursuant to the action of the Compensation Committee on January 23, 2017,
notwithstanding the provision of your Employment Agreement to the contrary, we
will


2

--------------------------------------------------------------------------------





no longer offset cash severance with the earnings from other employment, so long
as the other employment is non-competitive employment as determined according to
Section 9(a) of your Employment Agreement and paragraphs 6 (a) and (b) of this
Agreement.


2)
Your pro rata bonus (243/365th) for the Fiscal Year ending June 30, 2017. This
amount shall be payable at the same time as bonuses, if any, are paid to other
current officers of the corporation. Payment shall be subject to all statutory
deductions and other legally required withholdings. No deductions or
withholdings will be made for contributions to employment plans such as 401(k)
or any employee stock purchase plan. Regis shall issue an IRS Form W-2 for the
full amount of this payment.



d.
Benefits Continuation. Subject to Employee signing and not revoking this
Agreement, to include a Release of all Claims, and the Employee remaining in
strict compliance with the terms of this Agreement and any other written
agreements between Regis and Employee, and in exchange for the General Release
set forth below, Regis agrees to pay to you:



1)    The Employer portion of your COBRA premiums for health and dental
insurance coverage under the Corporation’s group health and dental insurance
plans for the same period of time Employee remains eligible to receive the
severance payment set forth in paragraph 2.c. above, provided the Employee
timely elects COBRA coverage. Notwithstanding the foregoing, the Corporation
will discontinue COBRA premium payments if, and at such time as, the Employee
(A) is eligible to be covered under the health and/or dental insurance policy of
a new employer, (B) ceases to participate, for whatever reason, in the
Corporation’s group insurance plan, or (C) ceases to be eligible to receive the
severance payment set forth in section 2.c. above. Regis shall issue an IRS Form
W-2 for the full amount of this payment. This amount shall be paid in
substantially equal installments in accordance with the Corporation’s normal
payroll policies following the expiration of the rescission periods referred to
in paragraphs 10, 11 and 12 and commencing on the first payroll date that is
more than sixty (60) days after the Departure Date. All payments shall be
subject to payroll deductions and other legally required withholdings.


e.
Supplemental Performance-Based Cash Retention Bonus Plan. Subject to Employee
signing and not revoking this Agreement, to include a Release of all Claims, and
the Employee remaining in strict compliance with the terms of this Agreement and
any other written agreements between Regis and Employee, and in exchange for the
General Release set forth below, Regis agrees to pay to you the applicable Cash
Award based on the Company’s performance against a specific goal for the
Performance Period January 1, 2017 through June 30, 2018. Said award, if any,
shall be paid in August 2018 in an amount not to exceed $281,300. This payment
shall be subject to statutory payroll deductions and other legally required
withholdings.



f.
Career Transitions Services. Subject to Employee signing and not revoking this
Agreement to include a Release of all Claims and the Employee remaining in
strict compliance with the terms of this Agreement and any other written
agreements between the Corporation and Employee, Regis agrees to provide:



1)
Career Transition Services to be provided by a vendor selected by you in an
amount not to exceed $10,000. All invoices for these services must be billed to
Regis Corporation and submitted to Russ Testa, Regis Corporation, 7201 Metro
Boulevard, Minneapolis, MN 55439 for payment on or before August 31, 2017.





3

--------------------------------------------------------------------------------





3.
Confidentiality and Non-Disparagement. To the fullest extent permitted by law,
you will not, directly or indirectly, disclose the terms of this Agreement to
anyone other than your attorney, spouse, or significant other, or except as
required for accounting, tax, or other legally-mandated or legally-permitted
purposes, provided that, unless there is a legal reason for the disclosure, any
such person to whom disclosure is made shall, prior to disclosure, specifically
agree to keep this Agreement confidential. To the fullest extent permitted by
law, you also agree not to make or endorse any disparaging or negative remarks
or statements (whether oral, written, or otherwise) concerning Regis or its
predecessors, successors, and/or assigns, as well as past and present officers,
directors, agents, and/or employees. To the fullest extent permitted by law, the
Company’s current officers agree not to make or endorse any disparaging or
negative remarks or statements (whether oral, written, or otherwise) about you.
Nothing in this paragraph shall prevent Regis or you from providing truthful
testimony and/or information in response to a lawful subpoena, court order or
governmental inquiry.



4.
Non-Disclosure of Confidential or Proprietary Information. Employee shall not
disclose to any third party any confidential or proprietary information of the
Company and/or its clients regardless of how acquired or learned. By way of
example and not limitation, such information includes client information,
compensation structures and data, rate structures, management organization or
other organization charts, sales or marketing plans, research and development
plans, and other business and/or activities and plans. This Paragraph shall not
restrict Employee’s obligation to disclose such information pursuant to legal
requirements, provided Employee first gives the Company prompt notice of such
legal process in order that it shall have the opportunity to object to the
disclosure of such information.



5.
Return of Corporate Property. By signing below, you represent and warrant that
all Regis property has been returned to Regis, and that you have not retained
any copies, electronic or otherwise, of any Regis property. Notwithstanding this
paragraph of this Agreement, you may keep documents pertaining to your
compensation and/or benefits.



6.
Non-Competition and Non-Solicitation.



a.
Non-competition. For a period of twenty-four (24) months immediately following
the Employee’s termination of employment hereunder (the “Non-Competition
Period”), the Employee shall not enter into endeavors that are competitive with
the business or operations of the Corporation in the beauty industry, and shall
not own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, employee, director, partner, member, stockholder (except for passive
investments of not more than a one percent (1%) interest in the securities of a
publicly held corporation regularly traded on a national securities exchange or
in an over-the-counter securities market), consultant, independent contractor,
or otherwise, any individual, partnership, firm, corporation or other business
organization or entity that engages in a business which competes with the
Corporation.



b.
Non-solicitation. During the Non-Competition Period, the Employee shall not (i)
hire or attempt to hire any employee of the Corporation, assist in such hiring
by any person or encourage any employee to terminate the Employee’s relationship
with the Corporation; or (ii) solicit, induce, or influence any proprietor,
franchisee, partner, stockholder, lender, director, officer, employee, joint
venturer, investor, consultant, agent, lessor, supplier, customer or any other
person or entity which has a business relationship with the Corporation or its
affiliates at any time during the Non-Competition Period, to discontinue or
reduce or modify the extent of such relationship with the Corporation or any of
its subsidiaries.





4

--------------------------------------------------------------------------------





c.
Employee agrees that, if she violates these non-competition and/or
non-solicitation covenants, she must repay to Regis the Severance Payment
detailed in 2.b. prorated to reflect the portion of the Non-Competition Period
after which the violation occurred.



7.
Litigation and Other Legal Matters. Employee agrees to be reasonably available
upon reasonable notice from Regis, with or without subpoena, to be interviewed,
review documents or things, give depositions, testify, or engage in other
reasonable activities, including in connection with any pending and future
litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings, public or private, internal or external to Regis or
any of the other Released Parties, with respect to matters of which Employee has
knowledge or should have knowledge. Regis will cooperate with Employee’s
reasonable scheduling needs; will reimburse Employee for her reasonable expenses
incurred in connection with Employee’s obligations under this paragraph; and
will negotiate in good faith and agree upon an appropriate per diem or hourly
rate for any cooperation and/or assistance provided by Employee after February
28, 2018.



8.
References. You agree that you will refer all reference checks regarding your
employment with Regis to Russ Testa at 952-947-7387. For all reference checks
that are referred to such person, references will be limited to confirmation of
your dates of employment and last position held.



9.
General Release. In exchange for the benefits promised you in this Agreement,
you agree to irrevocably and unconditionally release and discharge Regis, its
predecessors, successors, and assigns, as well as past and present officers,
directors, employees, and agents, from any and all claims, liabilities, or
promises, whether known or unknown, arising out of or relating to your
employment with Regis through the date you sign this Agreement. You waive these
claims on behalf of yourself and your heirs, assigns, and anyone making a claim
through you. The claims waived and discharged include, but are not limited to:



•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United Sates Code;

•
Civil Rights Act of 1991;

•
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);

•
The Age Discrimination in Employment Act of 1967;

•
The Rehabilitation Act of 1973;

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Americans with Disabilities Amendments Act of 2008;

•
The Fair Credit Reporting Act;

•
The Sarbanes-Oxley Act of 2002, to the extent permitted by law;

•
The Occupational Safety and Health Act;

•
The Family and Medical Leave Act of 1993;

•
The Equal Pay Act;

•
The Genetic Information Nondiscrimination Act;

•
The Worker Adjustment and Retraining Notification Act;

•
The Worker Adjustment and Retraining Notification Act;

•
The Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq.;

•
The Minnesota wage-hour and wage-payment laws;

•
The Minnesota’s Whistleblower Act, Minn. Stat. § 181.932;

•
Minn. Stat. § 176.82;

•
The non-discrimination and anti-retaliation provisions of the Minnesota State
Workers’ Compensation and/or Disability Benefits Laws;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, rule, regulation, code, guideline or ordinance, including
but not limited to those relating to bias, whistleblower, discrimination,
retaliation, compensation, employment or labor;



5

--------------------------------------------------------------------------------





•
Any public policy, contract (oral or written, express or implied), tort, or
common law;

•
Any claims for vacation, sick or personal leave, pay or payment pursuant to any
practice, policy, handbook, or manual of Regis; or

•
Any statute, common law, agreement or other basis for recovering any costs,
fees, or other expenses, including attorneys’ fees and/or costs.



This release does not include claims that cannot, by law, be waived, such as
unemployment compensation.


10.
Compliance with the Age Discrimination in Employment Act (“ADEA”) and Notice of
Right to Consider and Rescind Agreement. You understand that this Agreement has
to meet certain requirements to validly release any claims you might have under
the ADEA (including under the Older Workers’ Benefit Protection Act), and you
represent that all such requirements have been satisfied, including that:



a.
The Agreement is written in a manner that is understandable to you;



b.
You are specifically waiving ADEA rights;



c.
You are not waiving ADEA rights arising after the date of your signing this
Agreement;



d.
You are receiving valuable consideration in exchange for execution of this
Agreement that you would not otherwise be entitled to receive;



e.
Regis is hereby, in writing, encouraging you to consult with an attorney before
signing this Agreement; and



f.
You received 21 days to consider this Agreement and at least 7 days to rescind
it (you are actually receiving 15 days to rescind).



11.
Notice of Right to Consider and Rescind Agreement. Regis hereby advises Employee
to consult with an attorney of her choice before signing this agreement
releasing any rights or claims that she believes she may have under the Age
Discrimination in Employment Act (“ADEA”). Once this Separation Agreement is
executed, Employee may rescind this Separation Agreement within fifteen (15)
calendar days to reinstate any claims under the ADEA. To be effective, any
rescission within the relevant time period must be in writing and delivered to
Regis, in care of Ms. Katherine M. Merrill, 7201 Metro Boulevard, Minneapolis,
MN 55439, by hand or by mail within the fifteen (15) day period. If delivered by
mail, the rescission must be (1) postmarked within the fifteen (15) day period;
(2) properly addressed to Regis; and (3) sent by certified mail, return receipt
requested.



12.
Compliance with the Minnesota Human Rights Act and Notice of Right to Consider
and Rescind Agreement. Regis hereby advises Employee to consult with an attorney
of her choice before signing this Agreement releasing any rights or claims that
Employee believes she may have under the Minnesota Human Rights Act (MHRA). Once
this Separation Agreement is executed, Employee may rescind this Separation
Agreement within fifteen (15) calendar days to reinstate any claims under the
MHRA. To be effective, any rescission within the relevant time period must be in
writing and delivered to Employer, in care of Ms. Katherine M. Merrill, 7201
Metro Boulevard, Minneapolis, MN 55439 by hand or by mail within the fifteen
(15) day period. If delivered by mail, the rescission must be (1) postmarked
within the fifteen (15) day period; (2) properly addressed to Employer; and (3)
sent by certified mail, return receipt requested.



13.
Binding Nature of Agreement. This Agreement is binding on the parties and their
heirs, administrators, representatives, executors, successors, and assigns.





6

--------------------------------------------------------------------------------





14.
No Assignment. Employee warrants that she has not assigned, transferred nor
purported to assign or transfer any claim against Regis or the Released Parties,
and that she will not assign or transfer nor purport to assign or transfer
hereafter any claim against Regis or the Released Parties.



15.
No Unlawful Restriction. You understand that nothing in this Agreement is
intended to or shall: (a) impose any condition, penalty, or other limitation
affecting your right to challenge this Agreement; (b) constitute an unlawful
release of any of your rights; or (c) prevent or interfere with your ability
and/or right to: (1) provide truthful testimony if under subpoena to do so; (2)
file any charge with or participate in any investigation or proceeding conducted
by the Equal Employment Opportunity Commission, the Securities and Exchange
Commission, or any other federal, state, and/or local governmental entity;
and/or (3) respond as otherwise provided by law.



16.
Recovery of Monetary Awards. You understand and agree that, with the exception
of money provided to you by a governmental agency as an award for providing
information, you are not entitled to receive any money or other relief in
connection with the claims you are releasing in this Agreement, regardless of
who initiated or filed the charge or other proceeding.



17.
Severability. The provisions of this Agreement are severable. If any provision
(excluding the General Release above) is held to be invalid or unenforceable, it
shall not affect the validity or enforceability of any other provision.



18.
Entire Agreement. Except to the extent that you have an arbitration agreement
with Regis, this Agreement and the Employment Agreement made by and between
Regis Corporation and Heather Passe as of August 31, 2012, set out the entire
agreement between you and Regis and supersede any and all prior oral or written
agreements or understandings between you and Regis concerning your termination
of employment. Any arbitration agreement that you have with Regis will continue
in full force and effect.



19.
Employee Representations. You represent that you:



a.    have the right and we have encouraged you to review all aspects of this
Agreement with an attorney of your choice;


b.    have had the opportunity to consult with an attorney of your choice and
have either done so or freely chosen not to do so;


c.    have carefully read and fully understand all the provisions of this
Agreement; and


d.    are freely, knowingly, and voluntarily entering into this Separation and
Non-Disparagement Agreement and General Release.


20.
Effective Date of Agreement. This Agreement will become effective on the
sixteenth day after you sign it, provided that you have not rescinded the
Agreement.



21.
Valid Agreement. As stated above, you agree that this Agreement and its releases
fully comply with the ADEA. You also agree that this Agreement and its releases
fully comply with the Minnesota Human Rights Act, and all other laws, statutes,
ordinances, regulations, and/or principles of common law governing releases.



22.
No Admission of Liability. Regis denies any and all liability to you. You
understand and agree that this Agreement is not an admission of wrongdoing or
liability, including, but not limited to, any violation of any federal, state,
and/or local law, statute, ordinance, contract, and/or principle of common law
by Regis and/or any individuals and/or entities associated with Regis.





7

--------------------------------------------------------------------------------





23.
Attorneys’ Fees. You agree that you are responsible for your own attorneys’ fees
and costs, if any, incurred in any respect, including but not limited to in
connection: with your employment with Regis; with the termination of your
employment with Regis; and with negotiating and executing this Agreement.



24.
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota and the laws of the United States, where
applicable.











IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Non-Disparagement Agreement and General Release as of the day and year first
above written.




Dated: _3/2/17___    
 
/s/ Heather Passe


 
 
 
Employee (print name): Heather Passe


 





 
 
REGIS CORPORATION:


 
 
 
 
 
 
 
 
 
Dated: _3/7/17___    
 
By: /s/ Katherine Merrill




 
 
 
              Its: Vice President







8